


Exhibit 10.1


AGREEMENT
 
THIS AGREEMENT (this "Agreement") is made as of January 14, 2004, by and between
SEMELE GROUP, INC., a Delaware corporation (the "Company") on the one hand and
James A Coyne ("Coyne") and Gary D. Engle ("Engle" and together with Coyne, the
"Purchasers") on the other hand.
 
A.  Engle is the Chairman and Chief Executive Officer of the Company and Coyne
is a director and Chief Operating Officer of the Company.
 
B.  The Company is a reporting company under the Securities Exchange Act of
1934, as amended (the "Exchange Act") and desires to engage in a series of
transactions that will permit the Company to cease reporting under the Exchange
Act and result in the Company's shareholders, other than the Purchasers,
receiving, or having the opportunity to receive a cash payment for their shares.
 
C.  To the extent, if any, the Company does not have the monies available to
fund the payments to the shareholders contemplated by this Agreement, the
Purchasers are willing to contribute to the Company, on the terms herein, the
monies needed to fund these payments.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the Company and the
Purchasers agree as follows:
 
1.    Company’s Covenants  The Company agrees to perform the following acts at
its own cost and expense:
 
(a)  As soon as reasonably practicable following the date of this Agreement, the
Company shall take all steps necessary to convene a special meeting of its
shareholders (the "Special Meeting"), to seek approval of the shareholders of a
4,001 to 1 reverse split (the "Reverse Split") immediately followed by a 1 to
4,001 forward split (the "Forward Split" and, together with the Reverse Split,
the "Split") of the Company's common stock to be effected within ten (10) days
of receipt of Shareholder Approval (as hereinafter defined) (the "Effective
Date"); provided that, in addition to the requisite approval under the Delaware
General Corporation Law (the "DGCL"), to be effective the Split must be approved
by the holders of a majority of the Company’s outstanding common stock present
and voting at the Special Meeting, excluding, for these purposes, all shares of
common stock owned, directly or indirectly, by the Purchasers (such requisite
approval under the DGCL and approval by a majority of such shares shall
hereafter be collectively referred to as the "Shareholder Approval"); and
provided further, that the common stock owned, directly or indirectly, by the
Purchasers shall be counted toward determining the existence of a quorum at the
Special Meeting.
 
(b)  The Company shall prepare and file, as soon as reasonably practicable, with
the Securities and Exchange Commission (the "SEC") all filings necessary and
appropriate to obtain shareholder approval of the Split, including but not
limited to preliminary and definitive proxy statements (collectively, the "Proxy
Statements") and a Rule 13E-3 Transaction Statement on Schedule 13E-3 (the
"Schedule 13E-3"). The Company shall provide the Purchasers with copies of all
filings with a reasonable amount of time to comment on the filings before filing
with the SEC and shall use its reasonable best efforts to make therein all
reasonable comments provided by the Purchasers. The Company shall pay the filing
fees for the Schedule 13E-3 and the Proxy Statements and will use its
commercially reasonable efforts to promptly respond to comments by the SEC
concerning the Proxy Statements and/or the Schedule 13E-3. Each party to this
Agreement will notify the other parties promptly of the receipt of the comments
of the SEC, if any, notification of SEC approval of the Proxy Statements and of
any request by the SEC for amendments or supplements to the Schedule 13E-3, the
Proxy Statements or for additional information, and will promptly supply the
other parties with copies of all correspondence between such party or its
representatives, on the one hand, and the SEC or members of its staff, on the
other hand, with respect to the Schedule 13E-3 or the Proxy Statements. If at
any time prior to the Special Meeting, any event should occur relating to the
Company which should be set forth in an amendment of, or a supplement to, the
Schedule 13E-3 or the Proxy Statements, the Company will promptly inform the
Purchasers of such event, and will, upon learning of such event, promptly
prepare, file and, if required, mail such amendment or supplement to the
Company’s shareholders; provided that, prior to such filing or mailing, the
Company shall consult with the Purchasers with respect to such amendment or
supplement and shall afford the Purchasers reasonable opportunity to comment
thereon.
 
(c)  If the Company obtains Shareholder Approval, it shall, as soon as
reasonably practicable thereafter, file, or cause to be filed, with the
Secretary of State of the State of Delaware, all forms, consents, certificates,
agreements, documents and filing fees, necessary to effectuate the Split under,
and in conformity with, the DGCL.
 
(d)  Promptly following Shareholder Approval, the Company shall send to the
Purchasers written notice (the "Company Notice") disclosing the total number of
shares to be repurchased by the Company as a result of the Reverse Split and the
amount cash, in excess of the Company's cash on hand, if any, needed to fully
fund the repurchase of all fractional shares resulting from the Reverse Split at
$1.40 per pre-Reverse Split share and the costs associated therewith (the
difference between the cash needed to fully fund the repurchase plus the
associated costs and the Company's cash on hand is referred to herein as the
"Funding Amount").
 
(e)  As soon as reasonably practicable following the Effective Date and
following receipt of the Funding Amount (if any) from the Purchasers, the
Company shall repurchase all fractional shares of common stock owned, directly
or indirectly, by the shareholders on the record date of, and as a result of,
the Reverse Split; provided the Company shall not be required to repurchase any
fractional shares owned by such holders if the holder also owns a whole share of
common stock after giving effect to the Reverse Split; provided further the
repurchase of any fractional shares is subject to the prior delivery of
certificates representing such shares of Company common stock (or duly prepared
and executed affidavits of lost stock certificates and indemnification
agreements with respect to the certificates representing such shares) to be
repurchased accompanied by duly and validly executed and delivered letters of
transmittal and other documentation reasonably required to be delivered to the
Company. All repurchases shall be effectuated in accordance with the DGCL and
all rules or regulations promulgated by the SEC, and upon the repurchase of such
shares, the holder of such shares shall thereby have no further equity interest
in the Company.
 
(f)  As soon as reasonably practicable following the Effective Date, the Company
shall take all steps necessary to terminate the registration of its common stock
under the Exchange Act.
 
(g)  The non-Purchaser members of the Company’s board of directors shall have
resigned effective upon the closing date of the Split, provided that concurrent
with such resignation the Company: (i) enters into an indemnification agreement
with each resigning director, in the form attached hereto as Exhibit A ; and
(ii) (A) agrees in writing to continue in effect its directors and officers
liability insurance applicable to, among other persons, each resigning director
substantially similar to its presently existing directors and officers liability
insurance (the "D&O Policy") for five (5) years after the effective date of
resignation or procures "tail" coverage for each resigning director on terms
substantially similar to the terms and conditions of the Company’s existing D&O
Policy, and (B) undertakes in writing to fund or cause to be funded or pre-funds
all of the premium payments necessary to maintain the D&O Policy or the "tail"
coverage for a period of five (5) years from the effective date of resignation;
provided, however, that if the aggregate annual premium for such insurance at
any time during such period shall exceed 200% of the per annum rate of premium
paid by the Company as of the date hereof for such insurance, then the Company
shall provide or cause to be provided coverage in an amount equal to the greater
of (X) only such coverage as shall then be available at an annual premium equal
to 200% of such rate and (Y) such coverage as shall then be available to either
of the Purchasers under the D&O Policy or such "tail" coverage (but in no event
greater than the coverage otherwise required under this paragraph).
 
 
2.   Purchasers’ Covenants  The Purchasers, jointly and severally, agree to
perform the following acts at their own cost and expense:
 
(a)  The Purchasers shall cooperate with the Company in preparing and filing the
Proxy Statements and Schedule 13E-3.
 
(b)  Within two (2) business days following receipt of the Company Notice, the
Purchasers shall contribute to the Company the Funding Amount in immediately
available funds to be effected by the sale by the Company to the Purchasers of
such number of shares of newly issued common stock as may be purchased by the
Funding Amount at a purchase price of $1.40 per pre-Reverse Split share.
 
(c)  As soon as reasonably practicable following Shareholder Approval, the
Purchasers, or one or more affiliates of the Purchasers, shall commence a tender
offer to purchase all of the outstanding shares of common stock of the Company,
except for shares owned by the Purchasers, that are not otherwise being
repurchased by the Company pursuant to Section 1(e) above, at a price equal to
$1.40 per share of common stock owned by persons on the record date of the Split
(the "Tender Offer"). The Tender Offer shall be made in compliance with all
rules or regulations as promulgated by the SEC and shall be open for a minimum
of sixty (60) days commencing from the date of mailing of the tender offer
documents The Tender Offer shall be subject to the terms and conditions set
forth in Exhibit B attached hereto. The Company shall cooperate with the
Purchasers in connection with the Tender Offer.
 
(d)  So long as the Company has performed all of its obligations under this
Agreement that are required to be performed on or prior to the Effective Date,
the Purchasers shall not object to any action in law or equity brought by any
shareholder of the Company, including a derivative action brought on behalf of
the Company, in any venue that has proper jurisdiction over such claim, to
enforce the Purchasers’ obligation to commence and complete the Tender Offer in
accordance with, and subject to, the terms of this Agreement and Exhibit B .
 
  3.  Conditions of the Parties
.
(a)  The Company's obligation to purchase fractional shares pursuant to Section
1(e) is expressly conditioned upon the Purchasers delivering the Funding Amount
to the Company in accordance with Section 2(b) .
 
(b)  The Purchasers' obligations hereunder are expressly conditioned upon
Shareholder Approval. Subject to Sections 1(g) and (2(d) above, the Purchasers’
obligations to contribute the Funding Amount and to commence, by themselves or
through one or more affiliates, the Tender Offer are also expressly conditioned
upon the resignation of the non-Purchaser members of the Company’s board of
directors upon the Effective Date, provided that the Purchasers shall use their
commercially reasonable efforts to cause the Company to concurrently fulfill its
obligations under Section 1(g) .
 
  4.  Representations and Warranties
.
(a)  The Company represents and warrants to the Purchasers that: (i) the Company
is a corporation duly incorporated and validly existing under the laws of the
State of Delaware; (ii) this Agreement and the transactions contemplated hereby
have been duly and validly authorized by the board of directors of the Company
or a duly authorized committee thereof and, other than the Shareholder Approval,
no other corporate approval is required in connection with the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby; (iii) the issuance of the shares of common
stock of the Company to the Purchasers as contemplated by Section 2(b) hereof
shall be exempt from registration under the Securities Act of 1933, as amended
(the "Securities Act"); and (iv) the board of directors of the Company has
received from Duff & Phelps LLC an opinion on January 14, 2004, regarding the
fairness of the consideration to be paid to shareholders in the transactions
contemplated hereby.
 
(b)  Each of the Purchasers, severally and not jointly, as of the date hereof
and the Effective Date, represents and warrants to the Company (i) that the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by such Purchaser will not constitute a
default under, violate or conflict with any material agreement to which such
Purchaser is a party or by which such Purchaser or his assets are bound, any
law, rule or regulation, or any order, judgment or decree applicable to him and
will not result in the imposition of a lien on any of his assets; (ii) such
Purchaser is an "accredited investor" within the meaning of Rule 501(a)
promulgated under the Securities Act; (iii) each Purchaser will hold any shares
issued pursuant to Section 2(b) hereof for investment only and not with a view
towards distributing these shares; and (iv) each Purchaser understands that a
restrictive legend may be placed on, and transfer restrictions imposed with
respect to, shares of common stock of the Company issued to such Purchaser
pursuant to Section 2(b) hereof.
 
  5.  Governing Law  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
  6.  Counterparts  This Agreement may be executed in counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same instrument.
 
  7.  Successors and Assigns . Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
This Agreement may not be assigned by either party without the written consent
of the non-assigning party.
 
  8.  Entire Agreement; Amendments . This Agreement constitutes the full and
entire understanding and Agreement between the parties with regard to the
subject hereof. This Agreement or any term hereof may be amended, waived,
discharged or terminated solely by a written instrument signed by the Company
and Purchasers.
 
  9.  Notices . All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or otherwise delivered by hand or by messenger, or
nationally recognized overnight courier, addressed (a) if to Purchasers, 200
Nyala Farms, Westport, CT 06880, Attention: James A. Coyne, with a copy to Nixon
Peabody LLP, 437 Madison Avenue, New York, New York 10022, Attention: Richard F.
Langan, Jr., Esq., or at such other address as shall have been furnished to the
Company upon not less than ten days notice in writing, or (b) if to the Company,
200 Nyala Farms, Westport, CT 06880, Attention: Richard Brock, with a copy to
Shefsky & Froelich Ltd., 444 North Michigan Avenue, Suite 2500, Chicago,
Illinois 60611, Attention: Michael J. Choate, Esq., or at such other address as
shall have been furnished to the Purchasers upon not less than ten (10) days
written notice.
 
  10.  No Presumption Against Drafter . Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any provisions of this Agreement.
 
  11.  Conduct of the Business . Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Effective Date, and
except with respect to actions taken by, at the direction of, or with the
approval of, the Purchasers, the Company shall operate its business in the
ordinary course of business.
 
12.   Termination . This Agreement may be terminated and abandoned at any time
prior to the Effective Date, whether before or after Shareholder Approval: (a)
by mutual written consent of Purchasers and the Company; or (b) by either
Purchasers or the Company: (i) if, upon a vote at the Special Meeting or any
adjournment thereof, Shareholder Approval shall not have been obtained; (ii) if
the Split shall not have been consummated on or before September 30, 2004,
provided that the failure to consummate the Split is not attributable to the
failure of the terminating party to use its commercially reasonable efforts to
fulfill its obligations pursuant to this Agreement; (iii) if there shall be any
law or regulation that makes consummation of the Split or Tender Offer illegal
or otherwise prohibited, or if any judgment, injunction, order or decree
enjoining or otherwise restraining the Purchasers or the Company from
consummating the Split or Tender Offer is entered; (iv) by the Purchasers, if,
prior to the Effective Date, the Company shall breach, in any material respect,
any of its representations, warranties or obligations hereunder and such breach
shall not have been cured or waived within ten (10) days of notice thereof from
the Purchasers; or (v) by the Company, if Purchasers shall breach in any
material respect any of its representations, warranties or obligations hereunder
and such breach shall not have been cured or waived within ten (10) days of
notice thereof from the Company. In the event of the termination and abandonment
of this Agreement pursuant to this Section 12 , this Agreement shall forthwith
become void and have no effect, without any liability on the part of any party
hereto or its affiliates, agents, directors, officers or shareholders and all
rights and obligations of any party hereto shall cease.
 
  13.  Public Announcements . Purchasers, on the one hand, and the Company, on
the other hand, will consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press release or other
public statements with respect to the existence of and transactions contemplated
by this Agreement, and shall not issue any such press release or make any such
public statement without the consent of the other party following such
consultation, except as may be required by applicable law, regulation or
judicial process, and in such case only after reasonable notice to the other
party.
 
14.  Non-survival of Representations and Warranties . None of the
representations and warranties set forth in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the completion of the Tender
Offer, provided, however, this Section shall not limit any covenant or agreement
of the parties which by its terms contemplates performance after the Effective
Date.
 15.  Fees and Expenses . Except as provided otherwise in this Agreement,
whether or not the Split and the Tender Offer shall be consummated, each party
hereto shall pay its own expenses incident to preparing for, entering into and
carrying out this Agreement and the consummation of the transactions
contemplated hereby.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as an agreement under seal as of the date and year first written above.
 
                                                                                                                                                                  
THE COMPANY:
 
 
 
                                                                                                                                                                  
SEMELE GROUP, INC.
 
 
 
 
 
                                                                                                                                                                    
By: /s/ Richard K. Brock
 
                                                                                                                                                                     Its:
Chief Financial Officer
     
 
 
                                                                                                                                                                 
   PURCHASERS:
 
 
 
 
 
                                                                                                                                                                    
/s/ James A. Coyne
 
                                                                                                                                                                  
  JAMES A. COYNE
 
 
 
 
 
                                                                                                                                                                    /s/
Gary D. Engle
 
                                                                                                                                                                  
 GARY D. ENGLE
 

 






EXHIBIT A
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made as of
__________, 2004, by and between SEMELE GROUP, INC., a Delaware corporation (the
"Company"), and ____________ ("Indemnitee").
 
RECITALS
 
WHEREAS, the Company desires that Indemnitee resign his position as a director
of the Company;


WHEREAS, Indemnitee has agreed to resign his position as a director of the
Company, provided that the Company indemnifies Indemnitee as set forth herein,
in addition to any insurance coverage provided by the Company for Indemnitee.


NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.
 
1.  Indemnification .


(a)  To the extent permitted under the Delaware General Corporation Law (the
"DGCL"), the Company shall indemnify Indemnitee against any losses, judgments,
liabilities, expenses and amounts paid in settlement of any claim sustained by
Indemnitee by reason of the fact that Indemnitee is or was serving as a
director, officer, employee or agent of the Company or acting in such capacity
in another entity at the Company's direction, provided that the liability or
loss was not the result of gross negligence or willful misconduct by Indemnitee.
 


(b)  The Company will not indemnify Indemnitee for any liability imposed by
judgment and the costs associated therewith, including attorneys' fees, arising
from or out of a violation of state or federal securities laws unless: (i) a
court approves the settlement and finds that indemnification of the settlement
and related costs is proper; or (ii) there has been a dismissal with prejudice
or a successful adjudication on the merits of each count involving alleged
securities law violations, provided that Indemnitee apprises the court of the
position of the Securities and Exchange Commission with respect to
indemnification for securities law violations before seeking court approval for
indemnification.


(c)  To the extent permitted under the DGCL, the Company shall advance funds to
Indemnitee for legal expenses and other costs incurred as a result of a legal
action initiated against Indemnitee if the legal action relates to the
performance of duties or services by Indemnitee on behalf of the Company and
Indemnitee agrees in writing to repay the advanced funds to the Company if it is
ultimately determined that Indemnitee is not entitled to indemnification. The
rights accruing to Indemnitee hereunder shall be in addition to any other right
to which Indemnitee may be lawfully entitled, and nothing contained herein shall
restrict the right of Indemnitee to contribution as may be available under
applicable law.


2.  Procedures for Indemnification and Expense Advances .


(a)  Notice/Cooperation By Indemnitee . Indemnitee shall notify the Company in
writing as soon as practicable of any claim or action made against Indemnitee
for which indemnification will or could be sought under this Agreement; provided
that failure to so notify shall not affect Company's obligations hereunder
unless the failure to so notify materially prejudices the Company's rights or
defenses in connection with the underlying claim or action. In addition,
Indemnitee shall cooperate with the Company and provide it with the information
it reasonably requires to assert its rights or defenses to the underlying claim
or action.


(b)  Timing of Payments . The Company shall make all payments required under
this Agreement as soon as practicable after written demand by Indemnitee is
presented to the Company, but in no event later than five (5) business days
after Indemnitee presents its demand to the Company.
 


(c)  No Presumptions: Burden of Proof . For purposes of this Agreement, the
termination of any claim or action by judgment, order, settlement (whether with
or without court approval) or conviction or upon a plea of nolo contendere , or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or be treated as a
decision of a court that indemnification is not permitted by this Agreement or
applicable law. If a claim for indemnification under this Agreement is not
timely paid by the Company, Indemnitee may, but need not, bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 13 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys' fees) of bringing the action. The Company may
assert, as a defense to any such action (other than an action brought to enforce
a claim for expenses incurred in connection with any action or proceeding in
advance of its final disposition), that Indemnitee has not met the required
standard of conduct for the Company to indemnify Indemnitee for the amount
claimed. The burden of proof shall be on Indemnitee to establish, by a
preponderance of the evidence, that he is entitled to indemnification. If the
Company contests Indemnitee's right to indemnification, the decision shall be
reserved for a court; and neither the Company's failure to determine that
indemnification is proper nor the Company's determination that indemnification
is not proper shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.


(d)  Notice to Insurers . If the Company has director and officer liability
insurance, or "tail" coverage with respect to Indemnitee in effect at the time
that it is notified of a claim, the Company shall promptly notify the insurers
of the claim in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause the insurers to pay on behalf of Indemnitee all amounts payable as a
result of the proceeding in accordance with the terms of the policies.




(e)  Selection of Counsel . The Company may assume the defense of any claim or
proceeding for which indemnification is sought by Indemnitee with counsel
approved by Indemnitee, provided that Indemnitee may not unreasonably withhold
approval, so long as the Company notifies Indemnitee of Company's election
within a reasonable time of receiving notice of the claim or proceeding. If
Indemnitee approves exercise of the Company's rights hereunder, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that: (i) Indemnitee shall have the right to employ his or her own
counsel in any such proceeding at Indemnitee's expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the fees and expenses of
Indemnitee's counsel shall be paid by the Company.


3.  Additional Indemnification Rights; Nonexclusivity .


(a)  Scope . Notwithstanding any provision of this Agreement, if, after the date
of this Agreement, the Company's Certificate of Incorporation or other governing
document is amended to expand the Company's right to indemnify a member, or
former member, of its board or an existing or former officer, employee or agent,
then Indemnitee shall be entitled to the increased protection. If the
Certificate of Incorporation or other governing document is amended to narrow or
limit the Company's right to indemnify a member or former member of its board or
an exiting or former officer, employee or agent, such changes, to the extent not
otherwise required by law, statute or rule to be applied to this Agreement shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.


(b)  Nonexclusive . The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company's Certificate of Incorporation or other governing document, any
agreement, any vote of shareholders or disinterested directors, any applicable
law or otherwise, both as to action in Indemnitee's official capacity and as to
action in another capacity while holding office. The indemnification provided
under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity even though he may have ceased to
serve in the capacity at the time of any action or other covered proceeding.






4.  Partial Indemnification . If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
or her in investigating, defending, appealing or settling any civil or criminal
action or proceeding, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled.


5.  Insurance Coverage . The Company shall (A) continue to effect its directors
and officers liability insurance policy applicable Indemnitee on terms
substantially similar to its presently existing directors and officers liability
insurance policy (the "D&O Policy") for five (5) years after the effective date
of resignation, or shall procure "tail" coverage for Indemnitee on terms
substantially similar to the D&O Policy, and (B) pre-fund all of the premium
payments necessary to maintain the D&O Policy or the "tail" coverage for a
period of five (5) years from the effective date of Indemnitee's resignation as
a member of the Company's board of directors. The Company' acknowledges that
Indemnitee's resignation as a member of the Company's board of directors shall
not be effective until such time as the Company has fulfilled its obligations
under this Section 5 .


6.  No Duplication of Payments . The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent that Indemnitee has otherwise received payment (under
any insurance policy, provision of the Company's Certificate of Incorporation or
other governing document) of the amounts otherwise payable hereunder.


7.  Severability . If any provision or provisions of this Agreement are found
invalid, illegal or unenforceable for any reason whatsoever: (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.


8.  Exceptions . Except as provided in Section 3(a) hereof, the Company shall
not be obligated under this Agreement for the following:


(a)  Claims Initiated by Indemnitee . To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law, unless approved by the board;


(b)  Lack of Good Faith . To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous;


(c)  Insured Claims . To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties and amounts paid in settlement) which have been paid directly
to Indemnitee by an insurance carrier under a policy of director and officer
liability insurance maintained by the Company; or


9.  Effectiveness of Agreement . This Agreement shall be effective as of the
date set forth on the first page and shall apply to prior acts or omissions if
Indemnitee was an officer, director, employee or agent of the Company, or was
serving at the request of the Company as a director, trustee, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, at the time the act or omission occurred.


10.  Construction of Certain Phrases . For purposes of this Agreement:


(a)  References to the "Company" shall include any entity or constituent entity
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, trustees, officers, employees or agents,
so that if Indemnitee is or was a director, trustee, officer, employee or agent
of such constituent corporation, or it or was serving at the request of such
constituent corporation as a director, trustee, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving entity as Indemnitee would
have with respect to such constituent corporation if its separate existence had
continued.
 



(b)  References to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to "serving at the request
of the Company" shall include any service as a director, trustee, officer,
employee or agent of the Company which imposes duties on, or involves services
by, Indemnitee with respect to an employee benefit plan, its participants, or
beneficiaries.


(c)  The term "expenses" shall include all reasonable attorneys' fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
any proceeding, including any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, whether or
not initiated prior to the effective date hereof.


11.  Counterparts . This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.


12.  Successors and Assigns . This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee's estate, heirs, legal representatives and assigns.


13.  Attorneys' Fees . If any action is instituted by Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, Indemnitee shall be
entitled to be paid all court costs and expenses, including reasonable
attorneys' fees, incurred by Indemnitee unless, as a part of the action, a court
of competent jurisdiction expressly determines that each of the material
assertions made by Indemnitee as a basis for the action was not made in good
faith or was frivolous. Any action instituted by or in the name of the Company
under this Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all court costs and expenses,
including attorneys' fees, incurred by Indemnitee in defense of the action
(including with respect to Indemnitee's counterclaims and cross-claims made in
the action) unless, as a part of the action, a court of competent jurisdiction
expressly determines that each of Indemnitee's material defenses to the action
was made in bad faith or was frivolous.


14.  Notice . Any notice required or permitted hereunder shall be made in
writing: (i) either by actual or delivery of the notice into the hands of the
party entitled; or (ii) by depositing the notice in the United States mail,
certified or registered, return receipt requested, all postage prepaid and
addressed to the party to whom notice is to be given at the party's respective
address set forth below, or such other address as the party may, from time to
time, designate by written notice to the other party.

 
15.  Choice of Law and Consent to Jurisdiction . This Agreement shall be
governed by and its provisions construed in accordance with the laws of the
State of Delaware.


16.  Subrogation . If the Company makes any payment under this Agreement, the
Company shall be subrogated to the extent of the payment to all of the rights of
recovery of Indemnitee, who shall execute all documents and take all actions
that may be necessary to secure these rights and to enable the Company
effectively to bring suit to enforce these rights.


17.  Amendment and Termination . No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.


18.  No Construction as Employment Agreement . Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.




The parties hereto have executed or caused to be executed this Agreement as of
the date first above written.


 
 
SEMELE GROUP, INC.
 
 
 
By: ______________________                   
        James A. Coyne, President
 
Address:     200 Nyala Farms
Westport, CT 06880
 
 
AGREED TO AND ACCEPTED:
 
INDEMNITEE:
 
 
________________________
 
 
Address:    _________________________
            _________________________
            _________________________
            (address)
 





Exhibit B
 
The capitalized terms used in this Exhibit B have the meanings set forth in the
attached Agreement.
 
Notwithstanding any other provision of the Tender Offer or the Agreement, the
Purchasers shall not be required to accept for payment or, subject to any
applicable rules and regulations of the SEC, including Rule 14e-1(c) under the
Exchange Act (relating to Purchasers’ obligation to pay for or return tendered
shares of the Company’s common stock after the termination or withdrawal of the
Tender Offer), to pay for any such shares, and may terminate the Tender Offer,
if at any time on or after January 14, 2004 and prior to the acceptance for
payment of or payment for tendered shares, any of the following conditions shall
occur and be continuing:
 
(a)  there shall be instituted or pending any action or proceeding before any
domestic court, government or governmental entity, other than by the Company, a
stockholder of the Company or any person affiliated with the Company, (i)
challenging or seeking to make illegal, to delay materially or otherwise to
restrain or prohibit the making of the Tender Offer, the acceptance for payment
of or payment for some of or all the shares by the Purchasers or the
consummation by Split, (ii) seeking to prohibit or impose material limitations
on the ability of the Purchasers effectively to exercise full rights of
ownership of their shares of common stock of the Company or seeking to prohibit
Purchasers from effectively controlling in any material respect the business and
operations of the Company, (iii) seeking to require divestiture by the
Purchasers of any shares of common stock of the Company or seeking to obtain
from the Company or the Purchasers, by reason of any of the transactions
contemplated by the Agreement any damages that are material to the Company or
the Purchasers, or (iv) that otherwise, in the reasonable judgment of the
Purchasers, is likely to materially adversely affect the Company or the
Purchasers, provided that, in any such case, the Purchasers shall have used
their commercially reasonable efforts to defeat or have vacated such action or
proceeding and shall have failed to do so; or
 
(b)  there shall be any action taken, or any statute, rule, regulation,
injunction, interpretation, judgment, order or decree enacted, enforced,
promulgated, issued or deemed applicable to the Purchasers, the Company, the
Tender Offer or the Split, by any court, government or governmental entity; or
 
(c)  there shall have occurred (i) any general suspension of trading in, or
limitation on prices for, securities on the New York Stock Exchange, which
suspension or limitation shall continue for at least three consecutive trading
days, (ii) any decline in either the Dow Jones Industrial Average or the
Standard and Poor’s 500 Index by an amount in excess of 25%, measured from
January 14, 2004 (iii) a declaration of a banking moratorium or any suspension
of payments in respect of banks in the United States, (iv) a commencement of a
war or armed hostilities or other national or international calamity directly or
indirectly involving the United States which would reasonably be expected to
have a material adverse impact on the capital markets of the United States, or
(v) in the case of any of the foregoing existing on the date of this Agreement,
a material acceleration, escalation or worsening thereof; or
 
(d)  the Company shall have breached or failed to perform in any material
respect any of its covenants or agreements under the Agreement, or any of the
representations and warranties of the Company set forth in the Agreement shall
not be true and correct; or
 
(e)  the Agreement shall have been terminated in accordance with its terms; or
 
(f)  a tender offer or exchange offer for more than 50% of the issued and
outstanding shares of the common stock of the Company shall have been made or
publicly proposed by a third party for a price in excess of $1.40; or
 
(g)  the Board of Directors of the Company withdraws or modifies in a manner
adverse to Purchasers its approval or recommendation of the Tender Offer, the
Agreement or the Split;
 
which, in the reasonable judgment of the Purchasers, in any such case, and
regardless of the circumstances giving rise to any such condition, makes it
inadvisable to proceed with the Tender Offer and/or with such acceptance for
payment or payments.
 
The foregoing conditions are for the sole benefit of the Purchasers and may be
asserted by the Purchasers regardless of the circumstances giving rise to such
condition or may be waived by the Purchasers in whole or in part at any time and
from time to time in its sole discretion. The failure by the Purchasers at any
time to exercise any of the foregoing rights shall not be deemed a waiver of any
such right, the waiver of any such right with respect to particular facts and
circumstances shall not be deemed a waiver with respect to any other facts and
circumstances and each such right shall be deemed an ongoing right that may be
asserted at any time and from time to time.

